Citation Nr: 0726947	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-12 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a fractured nose, and if so, entitlement to 
service connection for the same. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1977 to 
August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied entitlement to the benefit 
currently sought on appeal.

A review of the record reveals that the veteran's claim for 
service connection for a fractured nose was originally denied 
by an April 1992 rating decision.  The RO reopened the 
veteran's claim and issued a denial on the merits in December 
2003.  
Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Wakeford v. Brown, 8 Vet. App. 237 (1995).  


FINDINGS OF FACT

1.  By an RO decision dated in April 1992, the veteran's 
claim for service connection for residuals of a fractured 
nose was denied.  The veteran did not appeal the decision.

2.  The last final disallowance of the claim was by rating 
decision dated in February 1998.

3. Evidence received since February 1998 relates to an 
unestablished fact necessary to substantiate the claim for 
service connection and raises a reasonable possibility of 
substantiating the claim.

4.  The veteran's current residuals of a fractured nose are 
not medically related to his active duty service. 


CONCLUSIONS OF LAW

1.  The April 1992 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160, 19.129, 19.192 
(1991).  

2.  The February 1998 is the last final disallowance.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(1998). 

3.  The evidence added to the record since February 1998 is 
new and material; the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

4.  Residuals of a fractured nose were not incurred in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & Material Evidence

The veteran seeks service connection for residuals of a 
fractured nose, which he contends is related to his service.  
By rating decision dated in April 1992, the RO denied the 
veteran's claim for a fractured nose on the basis that no 
event or injury occurred in service.  The veteran did not 
perfect an appeal.

Applicable law provides that the April 1992 RO decision is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.160, 19.129, 19.192 (1991).  Once a decision becomes 
final, new and material evidence is required to reopen the 
claim which was denied.  38 U.S.C.A. § 5108 (West 2002). 

The veteran attempted to reopen his claim in October 1996 by 
submitting medical evidence of a nose surgery in 1987.  The 
RO denied his claim on the basis that no new and material 
evidence had been submitted in a rating decision in April 
1997.  The veteran did not appeal.  This denial was 
reaffirmed by rating decision in February 1998, after 
additional treatment records showing current treatment were 
submitted.  The veteran did not appeal this decision.  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Final 
means a decision which is unappealed.  This makes the 
February 1998 rating decision the last, final disallowance.

In conjunction with the claim currently on appeal, the 
veteran submitted a statement from a fellow service member 
who was stationed with him at the time of the alleged 
incident.  He also had a formal hearing with the RO, at which 
he testified as to his experience in service.  

In determining whether the evidence is sufficient to reopen, 
"new" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2006).   The law also provides that 
evidence proffered by the veteran to reopen his claim is 
presumed credible for the limited purpose of ascertaining its 
materiality.  See Justus v. Principi, 3 Vet. App. 510, 512 
(1992).  

The veteran's statements, when considered with his buddy 
statement, are found to relate to an unestablished fact 
necessary to substantiate the claim, specifically that an in-
service injury occurred.  Surgical records relate his current 
nose problems to the in-service injury, thus raising a 
possibility of substantiating his claim.  Therefore, the 
veteran is found to have submitted new and material evidence 
sufficient to reopen his previously denied claim.

The AOJ has weighed the merits of the claim.  Therefore, 
there is no prejudice to the veteran for the Board to render 
a decision here.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection

The veteran seeks service connection for residuals of a 
fractured nose, which he contends is the result of an 
incident in service in which his nose was broken in the 
middle of the night, while he slept.  In its prior denials, 
the RO determined that the veteran's nose fracture residuals 
actually were part of a preexisting injury that was not 
aggravated by any event in service, to include the alleged 
beating.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.  Under 38 C.F.R. 
§ 3.304(b)(1), a history alone does not constitute a notation 
for purposes of the presumption.  However, it will be 
considered with other clinical observations made at the time 
of the examination.  

Despite the veteran's current contentions, at the time of his 
enlistment exam in November 1976, he reported in his medical 
history that he had nose trouble.  A notation was made in the 
history section that the veteran had a "fractured nose with 
no obstruction."  At this time he was found to be free of 
any disqualifying defects and clinical evaluation found his 
nose was to be normal.  Based on the clinical findings 
showing the veteran's nose to be normal at the time he 
entered active duty, and the absence of any notation of a 
nose disability or injury at that time, the veteran's 
previous nose fracture is presumed to have resolved and he is 
presumed to have been in sound condition when he entered 
service; therefore, the veteran's claim is one for service 
connection rather than aggravation.    
  
In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The veteran's current residuals of a fractured nose are not 
in question as the diagnosis is supported by the medical 
evidence of record.  See medical records from Dr. H. dated 
February 1987 to May 1987; Candler General Hospital surgical 
records dated in February 1987; VAMC Savannah dated in 
September 1996, and; ENT clinic records dated in March 1997.

The veteran has testified that he incurred his current nose 
disability when he was hit with an ammo can in his barracks 
while sleeping during advanced infantry training at Fort 
Benning.  He also has submitted a statement from another 
service member who claims to have witnessed the aftermath of 
the assault.  See lay statement dated in May 2000.  He also 
now denies having had a previous nose injury, prior to 
service. 

Personnel records confirm that the veteran was at Fort 
Benning from April to May 1977.  Service medical records 
during that time period are negative for treatment of a 
broken nose or other nasal injury.  In June 1977, while the 
veteran was stationed at Fort Stewart, his service medical 
records note a nasal obstruction and septorhinoplasty was 
recommended.  No history of an acute injury was noted, and no 
follow-up treatment rendered.  The veteran's February 1978 
separation examination, conducted six months prior to his 
separation, revealed a normal nose examination.  When he was 
seen for a dental examination and cleaning in August 1978, he 
specifically denied any nose trouble.  Just prior to his 
separation that month, he denied any change in his medical 
condition.

Notwithstanding the lack of medical evidence in service, the 
veteran still contends the incident happened, and that he 
reported it to military police.  Such records are contained 
in personnel files.  A review of the veteran's extensive 
personnel file shows many interactions with military police 
due to unauthorized absences and other Article 15 offenses.  
However, it does not confirm the incident alleged by the 
veteran.

The veteran also contends that his February 1987 septoplasty 
was directly related to the alleged incident in service, 
because it is the same surgery which was recommended while in 
service.  He points to a VA medical certificate dated in 
September 1996, indicating a history of a nasal fracture in 
service leading to surgery in 1987.  He also submitted a VA 
progress note dated in January 1998 indicating chronic nasal 
congestion which began with an assault in the military.  

Records from the veteran's February 1987 surgery have been 
associated with the claims file.  They are completely devoid 
of reference to an injury, either in service or thereafter.  
The first mention by the veteran of the alleged assault in 
service is coincident with his first claim for service 
connection in November 1991, more than thirteen years after 
service.  Thus, the references in the 1996 and 1998 medical 
reports described above are merely recitations of the 
veteran's own account to doctors of his history.  Medical 
history provided by a veteran and recorded by an examiner 
without additional enhancement or analysis is not competent 
medical evidence, particularly when that history is not 
factually substantiated by the record.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995); see also Kowalski v. Nicholson, 
19 Vet. App. 171 (2005).  In this case, the veteran's 
testimony and fellow service member's lay statement are 
outweighed by the contemporaneous medical and personnel 
records.  The evidence does not show an injury in service.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection is not warranted.

ORDER

Entitlement to service connection for residuals of a 
fractured nose is denied.


                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


